       Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 1 of 54




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

Intellectual Ventures I LLC and        Civil Action No. 1:19-cv-01075-ADA
Intellectual Ventures II LLC,

       Plaintiffs

v.

VMware, Inc.,

       Defendant.


                    PLAINTIFFS’ CLAIM CONSTRUCTION BRIEF
         Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 2 of 54




                                                 TABLE OF CONTENTS

I.     Introduction ....................................................................................................................... 1
II.    Legal Standards ................................................................................................................ 1
       A. Claim Construction Generally ................................................................................... 1

       B. Means-Plus-Function Claim Construction Analysis ............................................... 2

       C. Indefiniteness ............................................................................................................... 2

III.   The Disputed Claim Terms .............................................................................................. 3
       A. The ’752 Patent ........................................................................................................... 3

            The ’686 and ’726 Patents .......................................................................................... 8

       1. “modify a resource allocation” / “modified resource allocation” / “modify[ing] [the]
       computer resources allocated to a virtual server” (’686 patent Claims 5, 6, 7) .................. 9

       2. “modify[ing] a resource allocation for the virtual server” / “modifying [the] computer
       resources allocated to a virtual server” (’726 patent Claims 1, 4, 5 and 8) ........................ 9

       3. “resource denials” (’726 patent Claims 1, 4, 5 and 8) ................................................ 10

       4. “resource unavailable messages” / “denied requests to modify a resource allocation” /
       “resource unavailable messages resulting from denied requests to modify a resource
       allocation” (’686 patent Claims 5, 6, 7) ............................................................................ 11

       5. “virtual server” (’686 patent Claims 5, 6, 7); (’726 patent Claims 1-11) ................... 12

       6. “quality of service guarantee” (’726 patent Claims 1 and 4) ...................................... 15

       7. “determining that a second physical host can accommodate the requested modified
       resource allocation” (’686 patent Claims 5, 6 and 7)........................................................ 16

       8. “determination that a virtual server is overloaded” (’686 patent Claims 5, 6 and 7) . 18

       9. “virtual server overload signal” (’726 patent Claims 1, 4, 5 and 8) ........................... 20

       10. Alleged Means Plus Function Elements (’686 patent Claim 7) (’726 patent Claims 1,
       3, 5 and 7) ......................................................................................................................... 21

       C. The ’818 Patent ......................................................................................................... 29

       1. “virtual [network/storage network] interface layer of an application server” (Claims 1,
       17, 32, 42) ......................................................................................................................... 29




                                                                    i
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 3 of 54




      2. “hierarchical token bucket resource allocation” / “token(s)” (Claims; 1, 17, 30, 32, 33,
      37-42) ................................................................................................................................ 31

      3. “enforcing . . .” / “receiv[e/ing] . . .” / “classify[ing] . . .” / “compar[e/ing] . . .” /
      “forward[ing] . . .” / “buffer[ing] . . .” (Claims; 1, 17, 30, 32, 37-39, 42) ........................ 33

      4. “maintain[ing] a connection over a network fabric” (Claims 1, 17, 30, 32, 42)......... 34

      5. Alleged Means Plus Function Elements (Claim 17) (individually set forth in Ex. C) 36

      D. The ’051 Patent ......................................................................................................... 38

      1. “customer forwarding [table(s)/information]” (claims: 1, 3) ...................................... 38

      2. “virtual server(s)” (claims; 1, 3, 6) ............................................................................. 41

      3. “physical interface(s)” (claims; 1, 3) .......................................................................... 42

      4. “storing . . .” / “determining . . .” / “using . . .” (claims; 1, 3) .................................... 43

IV.   Conclusion ....................................................................................................................... 47




                                                                    ii
             Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 4 of 54




                                                  TABLE OF AUTHORITIES
Cases
Acumed LLC v. Stryker Corp.,
   483 F.3d 800 (Fed. Cir. 2007)................................................................................................................ 45
Advanced Mktg. Sys., LLC v. CVS Pharmacy, Inc.,
   2016 WL 1741396 (E.D. Tex. May 3, 2016) ......................................................................................... 22
Aloft Media, LLC v. Adobe Sys., Inc.,
   570 F. Supp. 2d 887 (E.D. Tex. 2008) ....................................................................................... 24, 26, 27
Apple Inc. v. Motorola, Inc.,
   757 F.3d 1286 (Fed. Cir. 2014).............................................................................................................. 37
Bell Commc’ns. Research, Inc. v. Vitalink Commc’ns. Corp.,
   55 F.3d 615 (Fed. Cir. 1995).................................................................................................................. 40
Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
   289 F.3d 801 (Fed. Cir. 2002)................................................................................................................ 33
Collaborative Agreements, LLC v. Adobe Sys. Inc.,
   2015 WL 2250391 (W.D. Tex. May 12, 2015) ...................................................................................... 23
Comark Commc’ns, Inc. v. Harris Corp.,
   156 F.3d 1182 (Fed. Cir. 1998).................................................................................................... 9, 10, 14
Cont’l Circuits LLC v. Intel Corp.,
   915 F.3d 788 (Fed. Cir. 2019)................................................................................................................ 31
CSB-Sys. Int’l, Inc. v. SAP America, Inc.,
   2011 WL 3240838 (E.D. Pa. July 28, 2011) .......................................................................................... 23
Dealertrack, Inc. v. Huber,
   674 F.3d 1315 (Fed. Cir. 2012).............................................................................................................. 10
Eolas Techs., Inc. v. Adobe Sys., Inc.,
   810 F. Supp. 2d 795 (E.D. Tex. 2011) ....................................................................................... 24, 26, 27
Epistar Corp. v. Int’l Trade Comm’n,
   566 F.3d 1321 (Fed. Cir. 2009)........................................................................................................ 35, 46
Fisher-Rosemount Sys. v. ABB Ltd.,
   2019 WL 6830806 (S.D. Tex. Dec. 12, 2019) ................................................................................. 21, 22
Intellectual Ventures II LLC v. Bitco Gen. Ins. Corp.,
   2016 WL 125594 (E.D. Tex. Jan. 11, 2016) .......................................................................................... 24
Inventio AG v. ThyssenKrupp Elevator Am. Corp.,
   649 F.3d 1350 (Fed. Cir. 2011).............................................................................................................. 36
Liebel-Flarsheim Co. v. Medrad, Inc.,
   358 F.3d 898 (Fed. Cir. 2004)................................................................................................................ 19
Markman v. Westview Instruments, Inc.,
   52 F.3d 967 (Fed. Cir. 1995).................................................................................................................... 7
Masco Corp. v. United States,
   303 F.3d 1316 (Fed. Cir. 2002)................................................................................................................ 2
Maurice Mitchell Innovations, L.P. v. Intel Corp.,
   2006 WL 1751779 (E.D. Tex. June 21, 2006) ........................................................................................ 3, 4
Micro Chem., Inc. v. Great Plains Chem. Co.,
   194 F.3d 1250 (Fed. Cir. 1999)................................................................................................................ 7




                                                                        iii
              Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 5 of 54



Nautilus, Inc. v. Biosig Instruments, Inc.,
  572 U.S. 898 (2014) ................................................................................................................................. 3
Netfuel, Inc. v. F5 Networks, Inc.,
  2017 WL 2834538 (N.D. Ill. June 29, 2017) ......................................................................................... 22
O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
  521 F.3d 1351 (Fed. Cir. 2008).............................................................................................................. 45
Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005).........................................................................................................1, 2, 7
Pitney Bowes, Inc. v. Hewlett-Packard Co.,
  182 F.3d 1298 (Fed. Cir. 1999).............................................................................................................. 10
Retractable Techs., Inc. v. Becton, Dickinson & Co.,
  653 F.3d 1296 (Fed. Cir. 2011)........................................................................................................ 35, 46
RLIS, Inc. v. Allscripts Healthcare Solutions, Inc.,
  2013 WL 3772472 (S.D. Tex. July 16, 2013) ............................................................................ 24, 26, 27
Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
  844 F.3d 1370 (Fed. Cir. 2017)................................................................................................................ 3
Sound View Innovations, LLC v. Facebook, Inc.,
  2017 WL 2221177 (D. Del. May 19, 2017) ........................................................................................... 22
Thorner v. Sony Computer Entm’t Am. LLC,
  669 F.3d 1362 (Fed. Cir. 2012)................................................................................................................ 2
Vitronics Corp. v. Conceptronic, Inc.,
  90 F.3d 1576 (Fed. Cir. 1996).................................................................................................................. 1
Watts v. XL Sys., Inc.,
  232 F.3d 877 (Fed. Cir. 2000)............................................................................................................ 2, 36
Williamson v. Citrix Online, LLC,
  792 F.3d 1339 (Fed. Cir. 2015).................................................................................................... 2, 21, 38
Zeroclick, LLC v. Apple Inc.,
  891 F.3d 1003 (Fed. Cir. 2018).............................................................................................................. 38
Other Authorities
IEEE Standard Dictionary of Electrical and Electronics Terms, p. 1182 (6th ed. 1996) ........................... 14




                                                                           iv
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 6 of 54




         Per the Court’s Order Governing Proceedings – Patent Case, plaintiffs, Intellectual

Ventures I LLC and Intellectual Ventures II LLC (together “IV”), respectfully submit this claim

construction brief in support of their proposed constructions for the disputed terms.

I.       Introduction

         IV alleges that VMware infringes five patents owned by IV: United States Patent Nos.

7,949,752 (“the ’752 patent”); RE 44,686 (“the ’686 patent”); RE 42,726 (“the ’726 patent”); RE

43,051 (“the ’051 patent”) and RE 44,818 (“the ’818 patent).1 IV’s patents teach systems and

methods to virtualize data centers and enable the use of cloud computing to deliver computer

services. VMware’s products and services deliver virtualization and cloud computing services to

its customers.

II.      Legal Standards

          A.      Claim Construction Generally

         In resolving claim construction disputes, the Court considers three “intrinsic” sources: (1)

the claims; (2) the patent specifications; and (3) the prosecution histories. Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). Courts may also rely on extrinsic

evidence, such as dictionaries or treatises. Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed.

Cir. 2005). A trial court is not required to follow any set formula to construe disputed claim

terms “[n]or is the court barred from considering any particular sources or required to analyze

sources in any specific sequence . . .” Id. at 1324.

         “The claims of a patent define the invention to which the patentee is entitled the right to

exclude.” Id. at 1312. “The words of a claim are generally given their ordinary and customary

meaning as understood by a person of ordinary skill in the art when read in the context of the


1
 References in this brief to “Ex. __” are to exhibits attached to the Declaration of Jonathan R. DeBlois (“DeBlois
Decl.”).

1
             Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 7 of 54




specification and prosecution history.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d

1362, 1365 (Fed. Cir. 2012). See also Phillips, 415 F.3d at 1315 (“In some cases, the ordinary

meaning of the claim language… may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.”). There are only two exceptions to the general rule

that claims are given their ordinary and customary meaning: “1) when a patentee sets out a

definition and acts as his own lexicographer, or 2) when the patentee disavows the full scope of a

claim term either in the specification or during prosecution.” Thorner, 669 F.3d at 1365.

Extrinsic evidence may be consulted and used to construe claim terms only if such evidence does

not contradict the intrinsic evidence. Phillips, 415 F.3d at 1322-23.

           B.       Means-Plus-Function Claim Construction Analysis

           Section 112, Paragraph 62 provides that a structure may be claimed as a “means…for

performing a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir.

2002). If the claim language does not include the word “means” then there is a rebuttable

presumption that § 112, ¶ 6 does not apply. Williamson v. Citrix Online, LLC, 792 F.3d 1339,

1348 (Fed. Cir. 2015). To overcome this presumption, it must be shown that the term at issue

fails to “recite sufficiently definite structure” or “function without reciting sufficient structure for

performing that function.” Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed. Cir. 2000).

           C.       Indefiniteness

           The Patent Act requires claims to particularly point out and distinctly claim the subject

matter regarded as the inventions. 35 U.S.C. § 112, ¶ 2. To satisfy this requirement, the claim

must be read in light of the intrinsic evidence to determine whether it informs one of skill in the



2
    The Pre-AIA version of § 112, ¶ 6 applies to the claims in this case.


                                                             2
         Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 8 of 54




art at the time of the invention “about the scope of the invention with reasonable certainty.”

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910-11 (2014). To establish that a claim

is indefinite, a patent challenger must prove indefiniteness by clear and convincing evidence.

Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

III.   The Disputed Claim Terms

        A.     The ’752 Patent

       The ’752 patent was issued on May 24, 2011 and claims priority to an application filed

on October 23, 1998. The inventions described and claimed in the ’752 patent enable the

delivery of highly reliable and customizable cloud and virtualization services to customers whose

local computing platforms can be simple enough to support only a web browser.

       The litigation history of the ’752 patent has particular relevance to the disputed terms

now before the Court. Specifically, on July 8, 2015, IV filed a patent infringement suit against

HCC Insurance Holdings, Inc. (Case No. 6:15-cv-660) (hereinafter “HCC case”) that included

the ’752 patent. On August 26, 2016, Magistrate Judge Mitchell entered a Report and

Recommendation construing certain terms of the ’752 patent. See HCC case, Dkt.

102 (hereinafter the “R&R”). Both HCC and IV filed objections to the recommended

constructions, however, the case was resolved prior to a decision on the parties’ objections.

       In the interest of conserving Party and Court resources, IV has adopted many of the

constructions set forth in Judge Mitchell’s R&R and agrees with the reasoning supporting her

conclusions. While the R&R is not determinative, it is considered persuasive. See Maurice

Mitchell Innovations, L.P. v. Intel Corp., 2006 WL 1751779, at *3-4 (E.D. Tex. June 21, 2006).

VMware, on the other hand, agreed to adopt only one of the prior court’s constructions, and in

many cases proposes the very same constructions that Magistrate Judge Mitchell rejected.



                                                 3
         Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 9 of 54




       1. “exhausted” (Claims 1, 9 and 24)

         IV’s Proposed Construction                       VMware’s Proposed Construction
   “used up to the allotted or pre-determined                “unavailable for reuse”
                    amount”
       VMware requests the Court to construe this disputed term in a manner inconsistent with

the intrinsic record and contrary to the prior recommended construction from Judge Mitchell’s

R&R. See Maurice Mitchell Innovations, L.P., 2006 WL 1751779, at *4 (treating the prior

court’s analysis as persuasive is consistent with “the premise that a uniform treatment of claim

construction is desirable”).

       Judge Mitchell’s logic stands true and should be followed. The intrinsic record is

replete with evidence supporting IV’s proposed construction and, in contrast, nowhere

unambiguously states that the disputed term is limited to being unavailable for reuse as VMware

suggests. For example, the specification discloses that resource consumption by agent 22 is

monitored and further consumption is halted when the amount of said resource held by agent 22

is exhausted. Ex. D at 52:31-34. The disclosure goes on to say that each agent has permission to

consume up to a pre-authorized amount of each service resource when performing a task. Id. at

9:40-43. Further still the patent states that a service wrapper can be used to ensure that the

agent 22 does not consume more than its allotted amount of any particular service resource as

specified by a respective service permission. See, e.g., id. at 22:34-37, 22:47-50, 24:63-67, 25:1-

6. One of ordinary skill in the art would understand that “exhausted” in the context of the ’752

patent means “used up to the allotted or pre-determined amount.”

       IV’s construction also reflects the overall goal and novelty of the inventions embodied in

the ’752 patent. The patent describes a customizable and virtualized solution that enables service

provider customers to utilize the services made available by the provider in a way that avoids a

“one size fits all” solution. In other words, it allows customers to pay for compute power, time


                                                 4
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 10 of 54




and access on an as needed basis. In this context were “exhausted” to mean “unavailable for

reuse” as VMware proposes, the solution would fail at the most basic level. One customer using

an amount of a service and service resource would permanently make that service and service

resource unavailable to subsequent customers, even after he or she has released the resource and

is no longer using it. Narrowing the term in this manner is not supported by the intrinsic record.

       2. “consumed”/“consumption” (Claims 1, 9, 22 and 24)

          IV’s Proposed Construction                      VMware’s Proposed Construction
                    “used”                                          “used up”
       IV’s proposal of construing the disputed term as “used” reflects the patentees’ intent as

extensively disclosed in the specification. IV can find only a single instance where “used”

is referenced alternatively as “used up.” See Ex. D at 8:21-23. In contrast, the patent uses

“consumed” and “used” interchangeably at least half a dozen times. See, e.g., id. at 12:25-30 (“.

. . which may also monitor the amount of each respective service resource consumed

to ensure that no particular agent uses more than an amount authorized . . .”), 16:50-55 (“. . .

monitor the amount of respective service resources expended, used, or otherwise consumed by

one or more agents”), 25:14-16 (“at step 818, service wrapper 26 identifies the amount of each

service resource actually consumed or used to execute the instruction.”) (emphasis added).

       The citation in a single sentence that references “consumed” as “used up” is insufficient

to support VMware’s construction, particularly in light of the widespread use of “consumed” and

“used” as interchangeable. Therefore, the Court should reject VMware’s unsupported position

and construe the term “consumed” as “used.”

       3. “service” (Claims 1, 3, 9, 14 and 24)

         IV’s Proposed Construction                       VMware’s Proposed Construction
   “network functionality available to agents”        “an application that is used by an agent on
                                                                behalf of a principal”



                                                  5
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 11 of 54




       The first description of the disputed term appears in the Abstract and discloses that “an

agent is operable to utilize a service within the network system.” This description of the service

as functionality of the network system that is available to the claimed agents is consistent

throughout the entire patent. In fact, there is only a single mention of one embodiment of the

patented invention where it’s noted that services may comprise a software application available

to a principal which may be used by an agent on its behalf. Ex. D at 10:17-20. Presumably it is

from this lone citation which VMware attempts to read into “services” the proposed limitations

noted above. Such a limitation, however, is not only contrary to the basic principles of claim

construction but is overwhelmingly discredited by the remaining 35 pages of description and

disclosure in the ’752 patent.

       For instance, the specification describes the functionality of a service as not limited to a

particular form, such as an application, but rather, various network functionality made available

by the operator or “service provider” to the claimed agents in order to perform an operation or

task. See, e.g., id. at 12:14-25 (“[i]n operation, one or more agents may be set up for each user

who is a subscriber to the services offered by the operator/provider of the network system . .

. [e]ach agent for a particular user performs one or more tasks on behalf of that user . . . [t]o

perform these tasks, each agent utilizes one or more services, during which it may consume

various respective service resources.”). Examples of the claimed “services” available via the

network system to the subscribers include “an e-mail service, a voice mail service, a

paging/facsimile service, an address book and calendar service, and a business news and stocks

information service, respectively.” Id. at 13:21-28, Fig. 2. Notably, these are not described as

“applications” but are said to be “sub-systems” of the network system coupled to fast Ethernet

hubs, and data storage and processing hardware to support the aforementioned



                                                  6
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 12 of 54




services. Id. at 13:15-20. While IV does not disagree that the disclosed services could be

compiled into discrete programs, it does dispute that the specification limits the claimed services

in such a way.

         A further confirmation of IV’s position that the claimed “services” are not limited to

applications, but in fact represent functionality of the networked system, can be found in the

Microsoft Computer Dictionary, p. 475 (5th ed. 2002) [hereinafter Ex. O] (emphasis added)3,

which defines “services” in the context of networking as “specialized, software-

based functionality provided by network servers.” (emphasis added). This definition is

consistent with the disclosures in the specification cited above and further evidences that IV’s

construction should be adopted.

         4. Means Plus Function Elements (Claims 1, 3, 4, 6) (individually set forth in Ex. B)

         As an initial matter, VMware attempts to impermissibly narrow the identified structure

for each and every functional clause in Ex. B by qualifying the corresponding structure with the

language “as described in” and citing cherry-picked portions of the specification thereafter. This

is improper. Identifying the specific structure corresponding to the claimed function is all that is

required. Any further attempt to limit the corresponding structure, for example, by limiting that

structure to only a single embodiment, is not allowed. See Micro Chem., Inc. v. Great Plains

Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999) (“Identification of corresponding structure may

embrace more than the preferred embodiment.”).

         As one example, for the element “means for mediating an interaction between the means

for using the service and the service,” both parties identify “service wrapper 26” as



3
  Although extrinsic evidence is not dispositive, contemporaneous evidence of the understanding of one of skill in
the art is permitted to further support the intrinsic record. See Phillips, 415 F.3d at 1317-18. See also Markman v.
Westview Instruments, Inc., 52 F.3d 967, 980-81 (Fed. Cir. 1995).


                                                          7
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 13 of 54




corresponding structure. VMware, however, further limits that structure to “as described in

16:22-38.” This reads out several other instances in the specification where service wrapper 26

is describe as performing the claimed function. See, e.g., Ex. D at 3:20-27, 17:43-46, 18:49-54,

25:1-24. Accordingly, the Court should disregard VMware’s narrowing pin cites.

         Aside from the impermissible qualifying of corresponding structure discussed above, the

parties only disagreement relates to clause 6 in Ex. B. IV and VMware are in agreement on the

claimed function of clause 6, but the structure identified by VMware is too narrow and reads out

broader structure clearly linked to performance of the claimed function. For example, VMware

proposes that the structure is “monitor (50),” yet monitor 50 is only a sub-part of service wrapper

26—proposed by IV—that collectively performs the claimed function of “monitoring an amount

of the service resource used by the network-based agent.” The specification, for instance,

discloses that “service wrapper 26 identifies the amount of each service resource actually

consumed or used to execute the instruction . . . [then] asks agent server to decrement the amount

allotted to agent 22 by the amount actually used.” Ex. D at 25:14-18. So while IV agrees that

monitor 50 plays a role in performing the claimed function (as it is a sub-component of service

wrapper 26), it is clear from the above citation that service wrapper 26 as a whole is also

involved. Therefore, the Court should adopt IV’s proposed structure corresponding to the

function of clause 6 because it properly encompasses the entire scope of the corresponding

structure.

                  The ’686 and ’726 Patents4

         While the ’686 patent issued on December 31, 2013, and the ‘726 patent issued on

September 20, 2011, both claim priority to an application filed on May 11, 2000. The inventions


4
 Because the two patents share a specification, unless otherwise noted all citations in this Section are to the ’726
patent.


                                                           8
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 14 of 54




described and claimed in the ’686 and ’726 patents relate to systems and methods for transferring

virtual machines from one physical server to another physical server to help avoid outages, and

thereby enable increased service continuity for business and consumer customers.

               1.      “modify a resource allocation” / “modified resource allocation”
               / “modify[ing] [the] computer resources allocated to a virtual server” (’686 patent
               Claims 5, 6, 7)
               2.      “modify[ing] a resource allocation for the virtual server” / “modifying
               [the] computer resources allocated to a virtual server” (’726 patent Claims 1, 4, 5
               and 8)
          IV’s Proposed Construction                        VMWare’s Proposed Construction
 “modif[y/ied] set of functions and features of         “modif[y/ied] a quality of service guarantee”
 a physical host(s) used in implementing tasks            / “modify[ing] [the] computer resources
 for each virtual server” / “modify[ing] a set of              allocated to a virtual server”
     the functions and features of a physical
  host(s) used in implementing tasks for each
                virtual machine”
       IV’s proposal for construing the disputed terms should be adopted because, (a) it

correctly identifies and incorporates the intrinsic definition of “resource/resource allocation,” and

(b) it accurately reflects the knowledge of one of skill in the art. VMware’s proposal, on the

other hand, simply reads in “quality of service guarantee” while simultaneously reading out

“resource allocation.” Not only is this not helpful, but it’s contrary to black letter claim

construction law, and therefore, should be rejected. See Comark Commc’ns, Inc. v. Harris

Corp., 156 F.3d 1182, 1186-87 (Fed. Cir. 1998).

       The disputed terms at issue here appear in seven claims across both the ’726 and ’686

patents. Since “modify” is well known and used in its plain meaning, the construction of the

“resource allocation” iterations are the real dispute. IV’s proposal takes its support directly from

the intrinsic record which clearly and unambiguously defines “resource” as “the set of functions

and features the physical host machine uses in implementing tasks for each virtual server.” Ex. F

at 4:28-30. By directly incorporating the specification’s definition of the disputed terms into its



                                                    9
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 15 of 54




proposed construction, IV’s proposal captures the true scope of the disputed terms while

following the well-known claim construction principals of not reading extraneous limitations

into the claims. See Comark Commc’ns, Inc., 156 F.3d at 1187.

       Notably, VMware reads out “resource allocation” entirely and replaces it with “quality of

service guarantee,” a term found only in the preamble of two of the seven claims at issue. Even

were VMware arguing that the preamble of those two claims is limiting (which it is not), the

preamble is not necessary to breathe life into the claims, and thus cannot be limiting. Pitney

Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999). Accordingly, the

Court should reject VMware’s transparent attempt to re-write the claims and adopt IV’s

proposed construction for these disputed terms.

               3.      “resource denials” (’726 patent Claims 1, 4, 5 and 8)
         IV’s Proposed Construction                      VMWare’s Proposed Construction
   “an indication that a request by the virtual        “an indication that a request by the virtual
    server cannot be immediately serviced”              server for additional resources is either
                                                             implicitly or explicitly denied”
       The Court should adopt IV’s proposed construction of the disputed term because

“resource denials” is broadly defined in the specification and VMware’s proposed construction is

merely one narrow example of a single preferred embodiment. More specifically, IV’s proposed

construction is a direct quotation from the portion of the specification where the invention as a

whole, rather than a specific embodiment, is described. Ex. F at 2:55-56 (“a resource denial may

refer to any request by the virtual server that cannot be immediately serviced”) (emphasis

added). Such disclosure clearly indicates that the use of the disputed term was not intended to be

limited beyond this general definition. See Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1321-22

(Fed. Cir. 2012).




                                                  10
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 16 of 54




       Despite black letter claim construction law directing that a term’s construction should not

be limited to specific exemplary embodiments, VMware nevertheless has chosen to propose a

construction that appears in the specification as an illustrative embodiment. For instance, the

portion of the specification that VMware is presumably using as support for its proposal is

discussing Figure 2A and notes in prefatory language that it’s “an embodiment of the overall

process . . .” and only “one embodiment.” Ex. F at 5:21-34. Further down in the specification

within the discussion of yet another embodiment reflected in Figure 3, VMware’s proposed

construction is again noted as “an embodiment of one process for determining whether an

individual resource in a virtual server has reached its resource limit . . .” and “FIG. 3 shows four

examples of resource denial signals.” Id. at 7:41-43, 7:51-55. Accordingly, because VMware is

trying to read one preferred embodiment into the disputed term in an instance where it’s

otherwise clear that the disputed term is not so limited, the Court should adopt IV’s proposal.

               4.      “resource unavailable messages” / “denied requests to modify a resource
               allocation” / “resource unavailable messages resulting from denied requests to
               modify a resource allocation” (’686 patent Claims 5, 6, 7)
         IV’s Proposed Construction                      VMWare’s Proposed Construction
   “an indication that a request by the virtual        “messages that indicate that a request to
  server cannot be immediately serviced” / “a           modify a resource allocation has been
   request by the virtual server that cannot be         denied;” see construction of “modify a
             immediately serviced”                               resource allocation”
       As an initial matter, IV has proposed “resource unavailable messages” and “denied

requests to modify a resource allocation” for construction, while VMware proposes “resource

unavailable messages resulting from denied requests to modify a resource allocation.” In an

effort to avoid confusion as much as possible IV will treat its two proposed terms as distinct

parts of the larger term proposed by VMware.

       IV’s construction stays true to the specific sequence of the claim element as a whole. As

written the claims require a resource unavailable message be the result of “denied requests to


                                                  11
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 17 of 54




modify a resource allocation.” See, e.g., Ex. E at Claim 5(a). In the summary of the invention

the patentee describes how such a determination is made, disclosing that resource denials are

monitored and used to determine whether the virtual server is overloaded. See id. at 2:62-65.

The patentee then gives a general definition of “resource denials.” See id. at 65-66 ([a] resource

denial may refer to any request by the virtual server that cannot be immediately serviced”).

Thus, the disputed terms should be read as the result of a resource denial, i.e., an indication that a

request by the virtual server cannot be immediately serviced.

        VMware’s proposal merely rearrange the claim language. This is not only unhelpful but

also completely ignores the sequence of the claim language and disclosure reflected in the

intrinsic record discussed above. Therefore, since IV’s proposed construction tracks the

language and sequence in the claims as well as the teachings of the specification, it should be

adopted by the Court.

                5.      “virtual server” (’686 patent Claims 5, 6, 7); (’726 patent Claims 1-11)
          IV’s Proposed Construction                  VMWare’s Proposed Construction
 Plain and ordinary meaning; in the alternative, “a virtual server capable of receiving a quality
  “a virtual machine that resides on a physical    of service guarantee from a physical host”
      server and uses the physical server’s
  resources, but has the appearance of being a
          separate, dedicated machine”
        The disputed term “virtual server” should be given its plain and ordinary meaning. The

term’s use in the specification and throughout the claims is consistent with its customary use as

would be evident to one of skill in the art at the time of the invention. For instance, the

background section of the specification begins by stating that the field of the invention relates to

“resource allocation for a virtual server . . . and dynamically modifying the resource allocation

for a virtual server. . .”). Ex. F at 1:24-27. Taking this statement at face value, if the field of art

in question is resource allocation among virtual servers, one of skill in that art would readily



                                                  12
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 18 of 54




know what a virtual server is. Furthermore, the remainder of the background section describes

the technology at issue in well-known and commonly understood terms. See, e.g., Ex. F at 1:43-

46 (“an ISP would prefer to offer network services to multiple customers while keeping all of the

server host computers within a central location of the ISP . . .”), 1:53-55 (“most customers will

neither require nor be amenable to paying for the [use] of an entire host computer”), 2:3-5

(“when servicing the needs for multiple customers having different needs, it is desirable to

provide a virtual server that is dynamic, not static, in its allocation of resources”). It is clear

from these disclosures that the patentee is using the term “virtual server” as it was understood in

the art at the time, and therefore, should be construed according to its plain and ordinary

meaning.

        The file history of U.S. Pat. No. 6,985,937 (the originally issued parent of the ’726 and

’686 patents) [hereinafter “’937 patent”] similarly makes clear that the term “virtual server” is

being used in its customary manner. During the prosecution of the aforementioned patent, the

patentee describes his invention’s novelty over prior art virtual servers. He states that “Yu

mentions that classes can be mapped to virtual servers and that these virtual servers can then be

mapped to physical servers . . . however, Yu does not suggest ‘a virtual server being allocated a

portion of the resources’ of a physical host.” Ex. P at File History, Oct. 5, 2004 Office Action

Response, p. 14. The patentee goes on to note that “[w]hile this implies the existence of a

physical server to which multiple virtual servers are mapped, Yu does not disclose, teach, or

suggest allocating to a virtual server a portion of the physical server’s resources.” Id. at 15. In

making these statements, the patentee acknowledges that virtual servers are known in the art and

that he is using the term consistent with its known meaning, and not some unconventional or

heretofore unknown construct he is coining a “virtual server.”



                                                   13
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 19 of 54




       VMware’s proposal, on the other hand, should be rejected. In addition to violating the

oft-cited principal that terms should normally be given their plain and ordinary meaning absent

clear evidence to the contrary, VMware’s proposal attempts to read in a narrowing limitation that

is unsupported by the intrinsic evidence. For example, VMware’s proposal uses the disputed

term itself (“virtual server”) and simply tacks on the limitation “capable of receiving a quality of

service guarantee,” a phrase found in the preamble of only two of the thirteen claims at issue. As

an initial matter, there is no evidence that the preamble of these two claims is limiting, and in any

case, even if it were, reading the limitation of one embodiment into the construction of the

disputed term is improper. See Comark Commc’ns, Inc., 156 F.3d at 1187.

       Should the Court be inclined to construe the disputed term as opposed to giving it it’s

plain and ordinary meaning, then the term should be construed as “a virtual machine that resides

on a physical server and uses the physical server’s resources, but has the appearance of being a

separate, dedicated machine.” This is supported by the intrinsic record and contemporaneous

extrinsic evidence as well. The patent describes the claimed virtual servers as being “hosted” by

a physical server which “dedicate[s]” portions of its physical resources to servicing the

“resident” virtual servers. Ex. F at 2:42-46. Furthermore, the specification states that a customer

otherwise required to purchase a full server from an ISP could avoid doing so by instead

purchasing a virtual server backed by a dedicated portion of a physical host server’s resources.

In other words, from the customer’s point of view, the virtual server functions just as an entire

physical host server would. Id. at 1:49-57, 2:3-17. Contemporaneous dictionaries buttress the

intrinsic evidence in this regard. See Ex. O, p. 555 (defining virtual server as “a virtual machine

that resides on an HTTP server but has the appearance to the user of being a separate HTTP

server”); IEEE Standard Dictionary of Electrical and Electronics Terms, p. 1182 (6th ed. 1996)



                                                 14
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 20 of 54




(Ex. K) (defining a virtual machine as “a functional simulation of a computer and its associated

devices”). Therefore, if the Court finds that the disputed term should be construed its plain and

ordinary meaning then it should be construed as IV proposes.

                  6.       “quality of service guarantee” (’726 patent Claims 1 and 4)
           IV’s Proposed Construction                            VMWare’s Proposed Construction
    “a guaranteed resource allotment which can                  “information that specifies a guaranteed
        be dynamically increased/modified”                    amount of an assigned resource, and that can
                                                                      be dynamically modified”5
         The disputed term should not be limited to “information that specifies” or “an assigned

resource,” as VMware suggests, because the intrinsic record is devoid of any such limitation.

Rather, as IV proposes, the term simply refers to a guaranteed resource allotment capable of

being dynamically modified. The patent describes the disputed term as requiring only two

things, (a) to guarantee a resource allotment; and (b) that the resource allotment be capable of

being dynamically adjusted. See Ex. F at 2:38-46 (“[t]he present invention dynamically adjusts

the quality of service guarantees for virtual servers based upon the resource demands

experienced by the virtual servers.”) (emphasis added). By inserting “information that specifies”

into its proposal VMware is conflating two distinct concepts from the specification. Quality of

service guarantee information is not the same thing as the disputed term. The specification

discloses that quality of service guarantee information can be, for example, stored in a quality

of service parameter table in each physical host. 4:47-49. The quality of service guarantee

information, therefore, is merely a representation of the quality of service guarantee, not the

quality of service guarantee itself. Therefore, VMware’s construction is simply incorrect.




5
  VMware substantially changed its proposed construction of this term just hours before the parties were to file their
respective briefs, prejudicing IV’s preparation of its brief.


                                                         15
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 21 of 54




          In addition, nowhere in the specification is a quality of service guarantee described as

being limited to “an assigned” resource. By inserting the term “assigned” VMware is attempting

to limit the disputed term in a way not consistent with the intrinsic record.

                 7.     “determining that a second physical host can accommodate the requested
                 modified resource allocation” (’686 patent Claims 5, 6 and 7)

         IV’s Proposed Construction                          VMWare’s Proposed Construction
 plain and ordinary meaning; in the alternative,          indefinite; in the alternative, “determining
  “determining that a second physical host can          that a second physical host can accommodate
   accommodate the request(s) by the virtual               the denied requests to modify a resource
        server that could not be serviced                                  allocation”
                  immediately”
          The disputed term should be given its plain and ordinary meaning in light of the patent’s

specification, which when read—even cursorily—illustrates that the disputed term is not

indefinite as VMware suggests. The intrinsic record is replete with examples that indicate the

disputed term is intended to have its plain and ordinary meaning. For example, the specification

refers to the second physical host as physical host 160B in Figure 5. Ex. E at 4:4-8, 11:48-55.

As is clear from Figure 5, physical host 160A, 160B and 160C are all identical physical host

servers, a well-known construct to one of skill in the art. Id. at 12:6-15 (“in this example, virtual

server 162B is transferred from old physical host 160A to new physical host 160B.”) (emphasis

added).

          The remainder of the disputed term (“can accommodate the requested modified resource

allocation”) is also used in its plain and ordinary meaning. The claim requires that a request for

a modified resource allocation be denied by the first physical host, followed by a determination

that a second physical host can accommodate the denied request. This means exactly what one

of skill in the art would think it means, that the second physical host must have enough resources

to service the previously denied request. This understanding is reflected in the specification,




                                                   16
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 22 of 54




which notes one exemplary way to evaluate the available host resources is to perform periodic

monitoring of the resource loads on each server. Id. at 11:12-16.

       VMware’s proposal that this claim term is indefinite is belied by the claim language itself

and the specification as a whole. As the above citations to the intrinsic record show, there is

ample evidence that the disclosure relating to the disputed term informs those skilled in the art

about the scope of the invention with reasonable certainty. For instance, the resource loads of all

of the physical hosts can be monitored in order to have an accurate idea of the resource requests

denied by the first physical host, and the available capacity of the remaining physical hosts. Id.

at 11:12-20. Further, the patentee describes how various embodiments would then use that

information to identify a second physical host with sufficient resources. Id. at 11:20-35. Further

still, the specification describes in detail one exemplary embodiment of the noted easiest fit

heuristic, complete with exemplary algorithms. Id. at 11:36-57. Therefore, one of skill in the art

would be well informed as to what is being claimed and VMware’s arguments to the contrary fail

to show otherwise and certainly fail to raise to the level of clear and convincing evidence.

       VMware’s alternative construction should be rejected since it basically a mirror recitation

of the disputed term itself. It is also improper because VMware reads out the limitation of “the

requested modified resource allocation” and reads in “the denied request to modify a resource

allocation.” This is unnecessary, however, because the claim language itself makes clear that the

disputed “requested modified resource allocation” ultimately refers back to the denied request to

modify a resource allocation:

               receiving an indication that a first physical host is overloaded,
               wherein the indication is based on a determination that a virtual
               server is overloaded and wherein the determination that a virtual
               server is overloaded is based on one or more resource unavailable
               messages resulting from denied requests to modify a resource
               allocation;


                                                17
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 23 of 54




                  determining that a second physical host can accommodate the
                  requested modified resource allocation . . .

Id. at 14:1-9 (emphasis added). In light of this, if the disputed term needs to be construed as

anything other than its plain and ordinary meaning, as VMware contends, it should be construed

to incorporate the correct construction6 of “denied requests to modify a resource allocation,” i.e.,

“determining that a second physical host can accommodate the request(s) by the virtual server

that could not be immediately serviced.” This is exactly the alternate construction that IV has

proposed and which the Court should adopt if it is inclined not to apply the plain and ordinary

meaning.

                  8.      “determination that a virtual server is overloaded” (’686 patent Claims 5,
                  6 and 7)
           IV’s Proposed Construction                              VMWare’s Proposed Construction
            plain and ordinary meaning                           “determination that an average number of
                                                               resource denials for a virtual server is beyond
                                                                        a pre-configured threshold”
         The disputed term should be given its plain and ordinary meaning and not be further

limited to include “an average number of resource denials . . . beyond a pre-configured

threshold” as VMware suggests. Review of the intrinsic record reveals that the disputed term is

used in its commonly understood manner to those of skill in the art. This is well-illustrated by

the disputed term’s constituent parts themselves. First, there can be no real dispute that

“determining” is used as that term is commonly understood, i.e., to ascertain, often based on

research. Ex. E at 2:62-65 (“monitors resource denials received by virtual servers and

determines if a virtual server is overloaded based upon the resource denials.”). Further, as

discussed in depth supra III.B.5, “virtual server” is used as commonly understood by those of

skill in the art. See, e.g., Ex. E at 1:59-2:15; Ex. P at File History, Oct. 5, 2004, Office Action


6
  Refer supra section III.B.4 for why this is the correct construction of “denied requests to modify a resource
allocation”.


                                                          18
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 24 of 54




Response, p. 14-15. Finally, “overloaded” in the context of virtual computing is a well-

understood construct and is being used as such in the ’686 patent’s claims and specification. See

Ex. E at claim 5 (“the determination that a virtual server is overloaded is based on one or more

resource unavailability messages”) (emphasis added).

       VMware’s proposal fails to acknowledge the understanding of one of ordinary skill in the

art regarding these basic building blocks of the art itself. More importantly, however, VMware’s

proposal significantly limits the disputed term by importing limitations from a lone exemplary

embodiment. Presumably, for support, VMware is relying on the portions of the specification

which note that “in one embodiment . . . [i]f the resource denials received by a particular virtual

server exceed a pre-specified limit, the virtual server is considered overloaded . . ..” Ex. E at 3:1-

3. Significantly, VMware fails to take into account the broader general description of the

disputed term immediately preceding its selected language and within the very same exemplary

embodiment. This disclosure shows all that is required with respect to the “determination that a

virtual server is overloaded” is that it be based on resource denials. Id. at 2:62-65 (“In one

embodiment, a dynamic resource configuration module monitors resource denials received by

the virtual servers and determines if a virtual server is overloaded based upon the resource

denials.”) (emphasis added). It is well settled law that “[I]t is improper to read limitations from

a preferred embodiment described in the specification—even if it is the only embodiment—into

the claims absent a clear indication in the intrinsic record that the patentee intended the claims to

be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).

       In this instance, as discussed above, the ’686 patent’s specification and claim language do

not indicate that VMware’s proposed limitations were intended by the patentee. This conclusion

is additionally supported by the prosecution history of the ’686 patent, which indicates that IV’s



                                                 19
           Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 25 of 54




interpretation is indeed the full scope of disputed term as intended by the patentee. See Ex. E at

File History, May 14, 2013 Response to Office Action, p. 5 (“[c]laims 5-7 now recite ‘the

determination that a virtual server is overloaded is based on one or more resource unavailability

messages resulting from denied requests to modify a resource allocation,’ which Applicants

believe would be understood by a person having ordinary skill in the art.”).7 As discussed above

supra III.B.3-4, a denied request to modify a resource allocation is a “resource denial.”

Therefore, it is apparent from the intrinsic record as a whole that VMware’s proposal reads in

limitations from an exemplary embodiment that neither the patentee nor the patent examiner

intended, thus impermissibly limits the claim. Accordingly, VMware’s proposed construction

must be rejected.

                  9.      “virtual server overload signal” (’726 patent Claims 1, 4, 5 and 8)

            IV’s Proposed Construction                           VMWare’s Proposed Construction
    “an indication that a virtual server has been or         “signal indicating that an average number of
              is being denied resources”                    resource denials for a virtual server is beyond
                                                                      a pre-configured threshold”
          As with its proposed construction of the preceding term—and for the same reasons—

VMware’s proposal here is impermissibly limiting. IV’s proposal should be adopted because it

is consistent with the claim language as well as specification disclosure. As discussed in depth

supra III.B, the claim language surrounding the disputed term makes it clear that a virtual server

overload signal is the result of a resource denial. Therefore, IV’s proposal is most consistent

with the claim language and specification disclosure, whereas VMware’s proposal seeks to

import limitations into the term in a way never intended by the patentee and contrary to

established claim construction law.




7
 The examiner apparently agreed with the patentee’s argument since he immediately transmitted an issue
notification based on the patentee’s arguments/amendments.


                                                       20
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 26 of 54




               10.    Alleged Means Plus Function Elements (’686 patent Claim 7) (’726 patent
               Claims 1, 3, 5 and 7)
                       i.      ’686 patent, claim 7 “component” terms (i.e., clauses 1-3 of Ex. A)
       VMware’s allegations that certain claims of the ’686 patent and ’726 patent are subject to

35 U.S.C. § 112 ¶ 6 must fail because: (1) “means for” is not present in any of the claims, (2) the

prefatory language used does not consist of merely a nonce word followed by function, and (3)

the claim language itself provides sufficient structure to avoid the application of § 112 ¶ 6.

       First, VMware argues that three of the five elements, of claim 7 of the ‘686 patent are

subject to § 112 ¶ 6. See Ex. A at claims 1-3. This is incorrect. The specific elements and claim

overall, read in light of the patent’s specification and lack of “means for” language, illustrate that

the disputed elements connote sufficient structure to avoid application of § 112 ¶ 6. See Fisher-

Rosemount Sys. v. ABB Ltd., 2019 WL 6830806, at *15-16 (S.D. Tex. Dec. 12, 2019).

Importantly, because the claim does not recite “means for” there is a presumption against

applying § 112 ¶ 6. See Williamson, 792 F.3d at 1347-49. In order to overcome this

presumption, the defendant must demonstrate that the claim terms fail to recite sufficiently

definite structure or else recites function without reciting sufficient structure for performing that

function. See Fisher-Rosemount Sys., 2019 WL 6830806, at *16. Neither of these are the case

with disputed elements 1-3.

       VMware fails to appreciate—or chooses to ignore—the preamble and claim element

immediately preceding those elements which it contends are means-plus-function. This error is

fatal to VMware’s argument. For example, the preamble of claim 7 of the ’686 patent states “a

system for modifying the computer resources allocated to a virtual server operating in a first

physical host of multiple physical hosts, the system comprising.” The next element recites “one




                                                 21
            Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 27 of 54




or more processors and one or more memories.” These are key for interpreting the claim as a

whole and help provide structure to the later elements.

           Take the recitation in the preamble of “virtual server,” and “operating in a first physical

host,” for instance. These two terms are structural in nature. A virtual server is an abstraction of

a physical server (i.e., a physical host), and thus both terms collectively provide at least the same

structure to one of skill in the art as the term “server” alone. It is well-settled that the term

“server” connotes a definite structure to one of skill in the art. See Sound View Innovations, LLC

v. Facebook, Inc., 2017 WL 2221177, at *10-11 (D. Del. May 19, 2017) (“[s]erver has a well-

known meaning to a person of ordinary skill in the art and connotes a definite structure.”). The

terms “processor” and “memory” are also well-known structural terms. See, e.g., Fisher-

Rosemount Sys., 2019 WL 6830806, at *16 (“processor can on its own recite at least some

structure to persons of ordinary skill in the art”) (internal quotations omitted); Advanced Mktg.

Sys., LLC v. CVS Pharmacy, Inc., 2016 WL 1741396, at *20 (E.D. Tex. May 3, 2016) (finding

processor and memory together provided sufficient structure to avoid § 112 ¶ 6). These clearly

structural terms help clarify that the disputed terms’ use of “component”—generally understood

to mean “a constituent part,”8—means the remainder of the disputed terms following

“component” are parts of the earlier claimed structural elements discussed above, such as,

“virtual server,” “physical host,” “processors,” and “memories.” Therefore, the claim language

in light of the specification evidences that one of ordinary skill in the art would understand the

claimed elements as having a specific structure sufficient to prevent the application of § 112 ¶ 6.

           If the Court is inclined to find that the above discussed elements do implicate § 112 ¶ 6,

IV proposes the function and structure disclosed in Exhibit A. IV’s proposed structure for



8
    See Netfuel, Inc. v. F5 Networks, Inc., 2017 WL 2834538, at *5-8 (N.D. Ill. June 29, 2017).


                                                           22
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 28 of 54




elements 1-3 should be adopted based on the specification’s disclosures at Figure 1, 2:63-3:4,

3:59-4:8, 5:7-28 and 5:42-62, which disclose that dynamic resource configuration module 100 in

combination with physical hosts 160A-C and virtual servers 162A-G determine whether a

physical host is overloaded based on resource denials and the process of transferring to a second

physical host.

                           ii.      ’726 patent Claims 1, 4, 5, “virtual server resource monitor” and
                                    “program code for creating a virtual server resource monitor”
                                    terms (i.e., clause 4 of Ex. A)
         VMware next asserts that the two elements in clause 4 as identified in Exhibit A are

subject to § 112 ¶ 6, however, VMware again is mistaken. With respect to the “virtual server

resource monitor” term, the structural disclosures in the preamble help illustrate that one of

ordinary skill in the art would understand the structure associated with the disputed element. For

example, “network system,” “physical hosts,” and “virtual server” are all structural terms known

in the art as discussed supra III.B.10(i), and give context to the environment in which the

“virtual server resource monitor” is claimed.9 In addition, the disputed term itself claims that the

“virtual server resource monitor” is “communicatively coupled to the first physical host,” two

terms that provide well-known structure among those of skill in the art. See supra III.B.5.10

         Furthermore, the specification clearly illustrates that the term “virtual server resource

monitor” is not a nonce term, and in fact, has structure that would be apparent to one of skill in

the art in light of the specification’s disclosure. For instance, the disputed element is a

component of “dynamic resource configuration module 100.” Ex. F at 4:64-67. “Dynamic

resource configuration module 100” is coupled to a physical host machine or resident on a


9
  The same is true for “computer resources.” See also CSB-Sys. Int’l, Inc. v. SAP America, Inc., 2011 WL 3240838,
at *12-14 (E.D. Pa. July 28, 2011) (noting when construing server that various dictionaries refer to it as a computer
which makes network resources, such as disk drives and printers available).
10
   See also Collaborative Agreements, LLC v. Adobe Sys. Inc., 2015 WL 2250391, at *12-14 (W.D. Tex. May 12,
2015).


                                                         23
         Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 29 of 54




physical host and may be implemented as a software driver. Id. at 3:49-56. The disputed

element can also be portions of the software code implementing the dynamic resource

configuration module, i.e., part of a software driver. Id. at 4:67-5:3. Therefore, the “virtual

server resource monitor” could be a portion of a software driver that is on, or coupled to, a

physical server. See id. at Fig. 3. This is more than sufficient for one of skill in the art to know

the structure associated with the disputed term and avoids § 112 ¶ 6. See Intellectual Ventures II

LLC v. Bitco Gen. Ins. Corp., 2016 WL 125594, at *8 (E.D. Tex. Jan. 11, 2016) (noting software

can connote structure to one of skill in the art and is typically done through outline of an

algorithm, flowchart or specific set of rules). Therefore, the disputed “virtual server resource

monitor” term does not implicate § 112 ¶ 6 as it has sufficient structure in the claim itself and in

the specification.

         The second disputed term in this group is similarly situated and does not trigger

application of § 112 ¶ 6 for the same reasons discussed above. Furthermore, because the second

disputed term in this group includes “program code for creating,” and it has been held that

“program code” and similar terms have sufficient structure so as to avoid a means-plus-function

classification, this element would also be understood by one of skill in the art as connoting

sufficient structure. See RLIS, Inc. v. Allscripts Healthcare Solutions, Inc., 2013 WL 3772472, at

*14 (S.D. Tex. July 16, 2013); Eolas Techs., Inc. v. Adobe Sys., Inc., 810 F. Supp. 2d 795, 810

(E.D. Tex. 2011); Aloft Media, LLC v. Adobe Sys., Inc., 570 F. Supp. 2d 887, 898 (E.D. Tex.

2008).

         If the Court is inclined to find that the above discussed elements do implicate § 112 ¶ 6,

IV proposes the function and structure disclosed in Exhibit A. IV’s proposed structure for

element 4 should be adopted based on the specification’s disclosure at Figure 1, Figure 3, 4:64-



                                                  24
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 30 of 54




5:4, 5:44-65 which discloses that dynamic resource configuration module 100 includes, among

other things, virtual service resource modifier, which in combination with physical hosts 160A-C

monitors resource denials and sends a virtual server overload signal. VMware’s attempts to limit

the structure to virtual server resource monitor 110, however, fails to account for the claimed

functionality as a whole.

                       iii.    ’726 patent Claims 1, 4, 5, “virtual server resource modifier” and
                               “program code for creating a virtual server resource modifier”
                               terms (i.e., clause 5 of Ex. A)
       This group of disputed terms is nearly identical to the two terms discussed immediately

above except that instead of claiming a “monitor” they claim a “modifier.” For the same reasons

discussed above, these two terms do not implicate § 112 ¶ 6.

       First, the structural disclosures in the preamble, such as “network system,” “physical

hosts,” “virtual server,” and “computer resources” are all structural terms known in the art and

give the necessary context for one of ordinary skill in the art to understand the structure of the

terms. See supra III.B.10(ii). In addition, the disputed term itself claims that the “virtual server

resource modifier” is “communicatively coupled to the first physical host,” two terms that

provide specific structure to those of ordinary skill in the art. Id.

       Similar to the “monitor” terms, in this case, the specification strongly indicates that one

of skill in the art would know the structure of the disputed terms. The disputed element is a

component of “dynamic resource configuration module 100,” that in turn is coupled to a physical

host machine or resident on a physical host and may be implemented as a software driver, of

which the disputed element can be a part. Thus, just like the “virtual server resource monitor”

terms, the disputed terms here could be a portion of a software driver that is on, or coupled to, a




                                                  25
            Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 31 of 54




physical server, which taken collectively are sufficient for one of skill in the art to know the

structure associated with the disputed term and avoid § 112 ¶ 6. See supra III.B.10(ii).11

           The second disputed term in this group “program code for creating a virtual server

resource modifier” also does not trigger application of § 112 ¶ 6 for the same reasons discussed

above with respect to “virtual server resource modifier.” Id. As with the other “program code”

elements, additional evidence that the application of means-plus-function to this element is

incorrect is found in the fact that courts routinely hold “program code” and similar terms have

been held to provide enough structure to avoid § 112 ¶ 6. See RLIS, Inc., 2013 WL 3772472, at

*14; Eolas Techs., Inc., 810 F. Supp. 2d at 810; Aloft Media, LLC, 570 F. Supp. 2d at 898. As a

result, when combined with the evidence set forth above, the disputed “program code” term

would clearly be understood by one of skill in the art as connoting sufficient structure to avoid

means-plus-function treatment.

           If the Court is inclined to find that the above discussed elements do implicate § 112 ¶ 6,

IV proposes the function and structure disclosed in Exhibit A. IV’s proposed structure for

element 5 should be adopted based on the specification’s disclosure at Figure 1, Figure 2A,

Figure 4, 4:64-5:20, which discloses that dynamic resource configuration module 100 includes,

among other things, virtual service resource modifier, and in combination with physical hosts

160A-C and virtual servers 162A-G receives virtual server overload signals and signals a

resource modification is needed. VMware’s attempts to limit the structure to virtual server

resource monitor 120, however, fails to account for the claimed functionality as a whole as more

than just the monitor 120 is necessary.




11
     See also Ex. F at Fig. 4 (illustrating exemplary flow chart for the disputed term).


                                                             26
         Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 32 of 54




                          iv.      ’726 patent Claims 1, 4, 5, “a load balance[ing / er] module” and
                                   “program code for creating a load balancing module” terms (i.e.,
                                   clause 6 of Ex. A)
        VMware’s argument that the disputed terms “load balancing module” and “program

code” for creating the same are means-plus-function elements is particularly illogical given that

the term is a specific and well-known construct with a structure known by those of skill in the

art. This is reflected in the plain language of the claim, the specification of the ’726 patent, and

as apparent from the file history.

        The term itself (load balancing module) is structural. A load balancer, in the context of

virtual computing is exactly what is sounds like, a module that balances the resource load across

various physical hosts. As is described in the patent’s specification, this is typically

implemented in software on or communicatively coupled, to one or more of the physical hosts.

Ex. F at 4:67-5:3; 3:49-56. Not surprisingly, this is also how the claimed load balancing module

is described in the claims themselves—communicatively coupled to the plurality of physical

hosts. This is further illustrated in Figure 5, which provides an exemplary flow chart and

schematic illustrating the structure of the load balancing software module, and in column 11

lines 22-52 where one embodiment of a load balancing algorithm is shown.12 Therefore, the

disputed term does not implicate § 112 ¶ 6, as it has sufficient structure in the claim itself in light

of the specification.13

        If the Court is inclined to find that the above discussed elements do implicate § 112 ¶ 6,

IV proposes the function and structure disclosed in Exhibit A. IV’s proposed structure for


12
   See Intellectual Ventures II LLC, 2016 WL 125594, at *8 (software structure typically shown via an outline of an
algorithm, flowchart or specific set of rules).
13
   The same holds true for the second element in this group—program code for creating a load balancing module—
with the addition of the established claim construction principal discussed above stating that the term “program
code” and similar terms do not implicate § 112 ¶ 6. See RLIS, Inc., 2013 WL 3772472, at *14; Eolas Techs., Inc.,
810 F. Supp. 2d at 810; Aloft Media, LLC, 570 F. Supp. 2d at 898.


                                                        27
            Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 33 of 54




element 6 should be adopted based on the specification’s disclosure at Figure 1, Figure 5, Figure

6, 4:64-5:20, 10:53-11:20, which discloses that dynamic resource configuration module 100

includes, among other things, load balancer, and in combination with physical hosts 160A-C and

virtual servers 162A-G receives virtual server resource modification signal and determines

whether the physical host is overloaded and sends a host transfer signal if it is. VMware’s

attempts to limit the structure to physical host load balancing module 130, however, fails to

account for the claimed functionality as a whole, since as seen in the above citations, more than

just the load balancer 130 is required.

                             v.        ’726 patent Claims 1, 4, 5, “dynamic virtual server mover” and
                                       “program code for creating a dynamic virtual server mover” terms
                                       (i.e., clause 7 of Ex. A)
           This group of disputed terms is nearly identical to the virtual server monitor and virtual

server modifier terms discussed supra III.B.10(ii)-10(iii), however, relate to a virtual server

mover. For the same reasons discussed above in Sections 10(ii)-10(iii), these two terms do not

implicate § 112 ¶ 6. Specifically, the same structural language appears in the claim and the same

portions of the specification address the virtual server mover. It would be clear to one of skill in

the art that the virtual server mover is described in structural terms as software coupled to or

running on one or more physical host severs, which is itself structural in nature and well-

understood. See supra III.B.10(ii)-(iii). Further, the “dynamic virtual server mover” is

“communicatively coupled to the plurality of physical hosts,” providing further structure. Id.14

Therefore, for the same reasons as discussed supra Section 10(ii)-10(iii), application of § 112 ¶ 6

is not required.




14
     See also Ex. F at Fig. 6 (exemplary flow chart).


                                                        28
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 34 of 54




       If the Court is inclined to find that the above discussed elements do implicate § 112 ¶ 6,

IV proposes the function and structure disclosed in Exhibit A. IV’s proposed structure for

element 7 should be adopted based on the specification’s disclosures at Figure 1, Figure 6, 4:64-

5:20, 6:20-31, 6:39-59, 12:1-10, which disclose that dynamic resource configuration module 100

includes, among other things, dynamic virtual service mover and in combination with physical

hosts 160A-C, receives the physical host transfer signal. VMware’s attempts to limit the

structure to dynamic virtual server mover 140, however, fails to account for the claimed

functionality as a whole as more than just the mover 140 is necessary.

                       vi.     ’726 patent Claims 3, 7, “dynamic virtual server mover further
                               configured to” term (i.e., clause 8 of Ex. A)
       The same arguments made above with respect to claims 1, 4 and 5 (supra Sections 10(ii),

10(iii) and 10(v)) hold true for this claim as well. The same specification support is applicable

and same law indicates that this is not a means-plus-function claim. IV will not re-hash these

arguments here for the sake of brevity and judicial efficiency, however, if the Court is inclined to

find that this term is subject to § 112 ¶ 6, IV proposes the function and structure disclosed in

Exhibit A. IV’s proposed structure for element 8 should be adopted based on the same evidence

and reasoning cited supra Section 10(v).

       C.      The ’818 Patent
       Claiming priority to December 7, 2007, the ’818 patent discloses a set of inventions that

enable more granular quality of service (“QoS”) to be provided in the context of a virtual

input/output (“I/O”) environment.

               1.      “virtual [network/storage network] interface layer of an application
                       server” (Claims 1, 17, 32, 42)




                                                 29
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 35 of 54




           IV’s Proposed Construction                      VMware’s Proposed Construction
            Plain and ordinary meaning                “a virtual storage network interface to higher
                                                       layers of the virtual node in an application
                                                                          server” /
                                                        “virtual network interface layer to higher
                                                       layers of the virtual node in an application
                                                                          server” /
                                                      “virtual interface layer to higher layers of the
                                                          virtual node in an application server”
       The claim limitations “virtual [network/storage network] interface layer of an application

server” should be given their plain and ordinary meaning. The term’s use in the specification and

throughout the claims is consistent with its customary use as would be evident to one of skill in

the art at the time of the invention. For example, the specification describes examples of virtual

interface layers (e.g., virtual network interface 220, virtual HBA 208a) that “emulate” layers of a

networking or storage protocol stack using, for example, encapsulation techniques. See Ex. G at

3:67-4:62, 7:40-43, Fig. 2 (describing “protocol stack components and modules,” “virtual

interface drivers,” and associated interface layers in exemplary embodiment). The intrinsic

record thus describes virtual interface layers in a manner that is fully consistent with how they

are understood in the art.

       VMware’s proposed inclusion of the phrase “to higher layers of the virtual node” would

unnecessarily qualify the “virtual interface layer of an application server” recited in the claim.

The proposed language would read out embodiments disclosed in the specification by suggesting

that a virtual interface layer can interface with multiple higher layers, when in fact the

specification shows that a virtual layer, in at least some instances, can interface with a single

higher layer. See, e.g., id. at 4:14-32; 4:51-62; Fig. 2 (e.g., layer 208a interfacing with higher

layer 209, layer 220 interfacing with higher layer 222, etc.).




                                                 30
          Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 36 of 54




          The proposed inclusion of the additional “virtual node” qualifier is similarly extraneous

and contrary to the literal expression of the claim language. Notably, the term “virtual node” (as

“virtual node identifier”) appears elsewhere in claims 32 and 42, but does not appear at in claims

1 or 17, indicating that the patentee knew how to use the term in claim drafting and intentionally

chose not to recite it in certain claim elements. The specification includes no limitations that

would otherwise impose a “virtual node” requirement on the proposed terms. See Cont’l

Circuits LLC v. Intel Corp., 915 F.3d 788, 796-97 (Fed. Cir. 2019) (specification must contain

expressions of manifest exclusion or restriction representing a clear disavowal to limit claim

scope).

                 2.       “hierarchical token bucket resource allocation” / “token(s)” (Claims; 1,
                         17, 30, 32, 33, 37-42)
             IV’s Proposed Construction                 VMware’s Proposed Construction
              Plain and ordinary meaning            The specific class-based scheduling algorithm
                                                     known in the art as the “hierarchical token
                                                      bucket” / “token” as used in “hierarchical
                                                          token bucket resource allocation”
          The term “hierarchical token bucket resource allocation” should be given its plain and

ordinary meaning, as understood by persons having ordinary skill in the art and supported by the

specification. The specification explains that the claimed invention involves “a two-tier

hierarchical QoS management process . . . employed in a virtual I/O server” in which “network

fabric resources are allocated in a hierarchical arrangement.” See Ex. G at 2:3-18. Said

hierarchical resource allocation can be implemented “using scheduling and queuing methods

such as hierarchal token bucket.” Id. at 9:61-65. The specification then goes on at length to

describe exactly how the claimed resource allocation scheme is achieved using hierarchical token

buckets in a non-limiting manner. For example, the specification explains that “HTB includes

hierarchical classes where three class types exist: root, non-leaf and leaf” and further:



                                                  31
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 37 of 54




               HTB mechanisms allocate so-called tokens for the buckets at regular
               intervals. Scheduling a message or packet for transmission results in
               deducting an amount of tokens from a corresponding bucket, and is
               permitted when the corresponding bucket includes a sufficient
               number of tokens

See id. at 9:61-10:67, Fig. 2, Figs. 12-13. Accordingly, there is no need to construe the term

“hierarchical token bucket resource allocation” beyond its plain and ordinary meaning since the

intrinsic record unambiguously conveys the intended meaning of the term and does so in a

manner that is entirely consistent with the well-understood meanings of the constituent terms

“hierarchical token bucket” and “resource allocation.”

       VMware’s proposed construction, to the extent it is ascertainable, cites to a series of

extrinsic papers that teach various implementations of a hierarchical token bucket algorithm as

used in the art. See Ex. Q (disclosing Linux implementations, a WLAN implementation, 802.11

implementation, etc.). This runs contrary to the specification’s non-limiting disclosure. Indeed,

VMware’s proposal, that multiple different implementations of a hierarchical token bucket

algorithm were known, supports the fact the potential applications of hierarchical token bucket

are numerous and should not be limited to a specific, extrinsic definition as VMware proposes.

VMware’s construction further ignores the significance of “. . . resource allocation [of

bandwidth],” which qualifies the “hierarchical token bucket” language and applies it to the

specific context of the claimed invention. See, e.g., Continental Circuits, LLC, 915 F.3d at 799

(while extrinsic evidence can shed useful light on the relevant art, it is less significant than the

intrinsic record in determining legally operative meaning of disputed claim language). See also

Ex. G, 10:15-33 (describing implementation in context of allocating bandwidth).

       The standalone term “token” is similarly unambiguous and extensively discussed in the

specification in a manner that is fully consistent with “hierarchical token bucket resource



                                                  32
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 38 of 54




allocation” and its usage in the art. For instance, “tokens” are disclosed as being used to

“schedule and shape traffic . . . [where] each class or node in the hierarchy has a bucket of tokens

associated with it . . . [and scheduling a packet for transmission] results in the deducting an

amount of tokens from a corresponding bucket.” Ex. G at 10:23-28. Thus, because the

specification discloses the use of “token” in its common parlance it should also be given its plain

and ordinary meaning.

               3.        “enforcing . . .” / “receiv[e/ing] . . .” / “classify[ing] . . .” / “compar[e/ing]
               . . .” / “forward[ing] . . .” / “buffer[ing] . . .” (Claims; 1, 17, 30, 32, 37-39, 42)
           IV’s Proposed Construction                       VMware’s Proposed Construction
            Plain and ordinary meaning                   “enforcing . . . across the physical [storage
                                                        network] interface of the virtual I/O server” /
                                                          “receiv[e/ing] in the virtual I/O server” /
                                                          “classify[ing] in the virtual I/O server” /
                                                         “compar[e/ing] in the virtual I/O server” /
                                                          “forward[ing] in the virtual I/O server” /
                                                            “buffer[ing] in the virtual I/O server”
       As an initial matter, VMware proposes to construe the leading verb of almost all the

disputed terms to read in the phrase “in the virtual I/O server.” This is impermissible, however,

because each of the disputed terms are well-understood computer networking terms that are used

in the specification in a manner entirely consistent with their ordinary and customary usage. See,

e.g., Ex. G at 11:38-12:46, Fig. 5 (exemplary embodiment that identifies and discusses each of

the terms at issue). The terms should be given their plain and ordinary meaning.

       VMware’s attempt to insert the phrase “in the virtual I/O server” to qualify nearly every

element recited in the claims at issue when the term is only found in the preamble is improper.

See Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002)

(facially structural preamble limitation did not limit claim body where not recited in body, only

limited separate claim in which it appeared in claim body as well). Here, the claim drafters



                                                   33
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 39 of 54




defined a structurally complete invention and were well aware of the term “virtual I/O server” as

evidenced by their decision to expressly include said term in the preamble of some independent

claims (e.g., 32, 42) and not others (e.g., claim 1), and not to include said term in the body of any

of the disputed claims.

       VMware’s proposed constructions also contradict the specification and would, thus, read

preferred embodiments out of the claim. The specification explains that “virtual I/O servers can

be used to create logical separations between the application servers and I/O subsystems to make

the I/O subsystems as logical resource units to application servers” and “allow for use of existing

computing infrastructures, including hardware and software, while abstracting the operation of

the intermediate I/O switch fabric.” See, e.g., Ex. G at 1:31-36; 4:14-23 (explaining how “virtual

I/O server” is logically, but not necessarily physically distinct from the application server(s) and

I/O subsystems that it connects). By reading in a “virtual I/O server” limitation into almost

every claim element, VMware is improperly attempting to redefine structural relationships

between their proposed virtual I/O server limitation and other structural claim elements such as

“physical [network/storage network] interface(s),” “local area network packets,” and “virtual

[network/storage network] interface layer.” These proposed limitations run contrary to both the

plain meaning of the claim language and the specification’s characterization of a virtual I/O

server as a virtual component that is logically, but not necessarily physically, abstracted from

underlying server and I/O subsystems.

               4.      “maintain[ing] a connection over a network fabric” (Claims 1, 17, 30, 32,
                       42)
           IV’s Proposed Construction                   VMware’s Proposed Construction
            Plain and ordinary meaning                "maintaining a connection between the
                                                   physical interface of the application server and
                                                   the physical interface of the virtual I/O server
                                                                over a network fabric"


                                                 34
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 40 of 54




       The term “maintain[ing] a connection over a network fabric” should be given its plain

and ordinary meaning. The specification makes it clear that the disputed term is being used in a

manner commonly understood by those of skill in the art. For example, the specification

explains that “[i]n one implementation, the virtual network interface 220 is used to access

network interfaces of the virtual I/O server 106 over the I/O switch fabric, using the

encapsulation module 206 to provide the interfaces to establish and maintain the connection.”

Ex. G at 5:17-21; Fig. 1 (illustrating fabric 104; connections to application servers 102 and

virtual I/O server 106). The intrinsic record provides no basis to deviate from the well-

understood meaning of this term.

       VMware’s proposed construction seeks to construe the first element of every independent

claim at issue (the “maintain[ing] . . .” element) to introduce additional structural limitations that

are neither expressed in the claim language nor suggested by the specification. Like the

proposed constructions discussed above in Section III.C.3, VMware is attempting to insert

additional structural limitations “physical interface of the application server” and “physical

interface of the virtual I/O server” that are not present in the relevant claims. Such language is

unnecessary and would improperly import limitations from the specification and preamble into

the body of the claims. See Continental Circuits LLC, 915 F.3d at 796-97 (cautioning that

specification must clearly and manifestly disavow claim scope to have limiting effect). See also

Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1306 (Fed. Cir. 2011);

Epistar Corp. v. Int’l Trade Comm’n, 566 F.3d 1321, 1335 (Fed. Cir. 2009). In addition, the

claim drafters were well aware of the terms “virtual I/O server” (recited in preamble),

“application server” (recited elsewhere in claims), and “physical [interface]” (recited elsewhere




                                                  35
            Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 41 of 54




in claims), and consciously chose not to include these known terms in the claim elements at

issue.

           VMware’s proposed language also runs contrary to the specification, which teaches that a

virtual I/O server need not be physically distinct from the application servers and associated

virtual network interface(s). See, e.g., Ex. G at 4:9-13 (“virtual network interface, in one

implementation, emulates an Ethernet NIC [and] plugs in at the bottom of the network stack and

provides an Internet Protocol address bridged by the Virtual I/O server”). In this regard,

VMware’s proposed constructions improperly seek to read additional physical, structural

limitations into the claims (e.g., additional “physical interface(s)” relative to the “application

server(s)” and the proposed “virtual I/O server”) that are neither literally expressed in the claim

language nor required by the specification.

                    5.       Alleged Means Plus Function Elements (Claim 17) (individually set forth
                             in Ex. C)15
           As an initial matter, VMware seeks to construe a large swath of claim 17 as subject to §

112 ¶ 6 and indefinite. However, claim 17 is not subject to § 112 ¶ 6 for at least the following

reasons. First, the lack of the term “means” in claim 17 raises a presumption that the claim

limitations at issue are not means-plus-function limitations. Watts at 881. Second, to overcome

this presumption, VMware is required to demonstrate that “the claim term fails to recite

sufficiently definite structure or else recites function without reciting sufficient structure for

performing that function.” Inventio AG v. ThyssenKrupp Elevator Am. Corp., 649 F.3d 1350,

1356 (Fed. Cir. 2011) (internal quotations/citations omitted). But the claims themselves tie any

recited function to sufficiently definite structure. For example, with respect to element 1 of Ex.

C, the limitation “maintain a connection, over a network fabric, to a virtual storage network


15
     For ease of reference we have reproduced the parties proposed constructions of these 10 terms in Exhibit C.


                                                           36
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 42 of 54




interface layer of an application server, wherein the virtual storage network interface layer is

associated with a virtual storage node identifier” distinctly ties the function of “maintain[ing] a

connection . . . to a virtual storage network interface layer of an application server” to its

structure, including a network fabric, a virtual storage network interface layer, and a virtual

storage node identifier. Elements 2-3 similarly recite the limitation “physical storage network

interface,” which is well-understood by those skilled in the art to be structural. See Ex. G at 3:4-

7; Fig. 1 (denoting exemplary structure associated with “physical storage network interface”).

With respect to remaining elements 4-10 of Ex. C, each disputed element either individually

recites structure or relates back to the structural limitations discussed above. Ex. G at claim 17

(“connection,” “virtual storage network interface layer,” “the storage command,” “the current

amount of tokens,” “destination” (elements 4-10 of Ex. C)). See, e.g., Ex. G at 4:6-9; 5:10-15;

7:28-31; 11:18-22; 12:7-12; 12:41-46; 13:6-17; 16:6-19; Figs. 1-2; Figs. 4-10.

       Further, claim 17 includes additional elements external to the disputed elements that

convey structure such as “input/output fabric interface,” “storage network interface,” and “a

memory.” These additional elements, read in conjunction with the disputed claim language and

considered in their entirety indicate the presence of structure to a PHOSITA.

       It is only once the established presumption is rebutted–i.e., that it has been shown that the

disputed term(s) do not connote sufficiently definite structure within the claims, and that there’s

a lack of corresponding structure within the specification–that the disputed terms could be

deemed indefinite. See Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1296-97 (Fed. Cir. 2014).

Here, however, VMware cannot meet this burden because, as discussed above, the disputed

terms include sufficient structure within the claims themselves read in light of the specification.




                                                  37
            Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 43 of 54




           Further, for VMare’s argument to succeed, VMware would be required to show that “one

or more input/output virtualization modules” is a nonce term that would not be understood by a

PHOSITA as denoting structure, which it is not. See Zeroclick, LLC v. Apple Inc., 891 F.3d

1003, 1007-09 (Fed. Cir. 2018). The term module is qualified by “input/output,” which denotes

structure as understood by a PHOSITA. Id. (refusing to apply § 112 ¶ 6 where alleged nonce

term “code” was qualified as “user interface code”). C.f. Williamson at 1351 (applying § 112 ¶ 6

where language “distributed learning control” was insufficient to connote structure onto phrase

“distributed learning control module”).

           If the Court is inclined to find that the above discussed elements do implicate § 112 ¶ 6,

IV proposes the function and structure disclosed in Ex. C. As indicated therein, structure for

these elements should be adopted based on the specification’s disclosure of at least 2:9-18; 3:9-

11; 3:15-30; 3:43-53; 3:60-4:13; 4:27-5:32, 5:55-6:42, 7:26-67; 8:1-12:28; 12:30-13:4; 13:6-

14:29; 14:65-15:23;15:46-17:19; Figs. 1-4; and Figs. 11-13; describing the structure associated

with application server 102, I/O switch fabric 104, virtual I/O server 106, HBA 108, I/O fabric

interfaces 110 and 202, fabric driver stack 204, encapsulation module 206, virtual HBA 208a,

and virtual network interface 220.16

           D.        The ’051 Patent

           Claiming priority to an application filed on March 15, 2000, the ’051 patent discloses a

set of inventions that enable remote service providers to provide private, overlapping address

spaces to multiple customers in a virtualized server environment.

                     1.        “customer forwarding [table(s)/information]” (claims: 1, 3)




16
     See also Ex. H at Figs. 5-10 (flowcharts illustrating various implementations of the structure at issue).


                                                             38
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 44 of 54




          IV’s Proposed Construction                     VMware’s Proposed Construction
        “table(s) containing [a set/sets] of       See construction of "storing a customer lookup
          customer specific forwarding                 table, the customer lookup table storing
    information” / “set(s) of customer specific     associations between physical interfaces and
             forwarding information”                   tunnel identifiers identifying tunnels for
                                                    private networks and a plurality of customer
                                                     forwarding tables" / “storing . . . customer
                                                      forwarding information, . . . the customer
                                                    forwarding information associating network
                                                    addresses with physical interfaces and tunnel
                                                                      identifiers"
       IV’s proposed constructions of “customer forwarding [table(s)/information]” would add

the words “specific” and “set(s)” to further clarify that each individual instance of “customer

forwarding table” or “customer forwarding information” should be understood as a distinct piece

of information relative to the remaining “plurality” of customer forwarding tables and “multiple”

customer forwarding information recited elsewhere in the claim. IV’s proposed language is

narrowly tailored to track both the underlying claim language and the intended meaning of the

terms as expressed in the specification.

       Regarding the proposed word “specific,” the specification explains that “the information

in the customer forwarding tables is segregated by customer because the private address spaces

of different customers may overlap . . . .” Ex. H at 12:21-26 (emphasis added). See also id. at

11:50-11:58; 11:64-12:3; 12:60-13:7; Fig. 7; Fig. 9 (illustrating separation between sets of

customer forwarding tables/information 910, 920, 930, etc.). As a result of this segregation,

there is a single, “correct” customer forwarding table/information accessible to each customer

from amongst the plurality of customer forwarding tables/set of multiple customer forwarding

information. Id. at 11:52-54; 12:64-13:11; Fig. 9 (emphasis added). Thus, IV is proposing the

phrase “customer specific” to help explain that each individual instance of “customer forwarding




                                                  39
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 45 of 54




table” and “customer forwarding information” is a distinct piece of information associated with a

particular customer.

       Regarding the proposed words “set” / “sets,” the above reasoning also applies insofar as

each instance of “customer forwarding table” and “customer forwarding information” is defined

as a logically distinct or “segregated” data structure. Id. The proposed phrasing “[set/sets] of

customer specific forwarding information” further clarifies that the “correct” customer

forwarding table/information is a logically distinct piece of information relative to the remaining

instances of customer forwarding tables/information (the “plurality” / “multiple”).

       In addition, the term “information” is an uncountable noun having an irregular plural

form such that it is not grammatically correct to state “informations;” rather the proper plural

phrasing is e.g., “pieces of information.” The proposed inclusion of the words “set/sets”

clarifies the grammatical construct consistently with its usage in the claim.

       VMware’s proposed constructions refer to its respective proposed constructions for the

entire “storing . . .” element recited in claims 1 and 3. See infra III.D.5. In both instances,

VMware proposes to modify the language of these disputed terms to exclude the term

“customer,” and selectively exclude the term “forwarding,” where they precede and qualify the

terms “table(s)” / “information.” It is unclear how removing unambiguous and important claim

terms, such as “customer” and “forwarding,” serves to clarify the meaning(s) of the disputed

terms in any way. Reading out meaningful claim terms and otherwise failing to provide any

rationale for doing so is inconsistent with well-established principles of claim construction. See,

e.g., Bell Commc’ns. Research, Inc. v. Vitalink Commc’ns. Corp., 55 F.3d 615, 619-20 (Fed. Cir.

1995) (internal citations omitted) (“the language of the claim defines the scope of the protected

invention . . . resort must be had in the first instance to the words of the claim”).



                                                  40
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 46 of 54




               2.      “virtual server(s)” (claims; 1, 3, 6)
          IV’s Proposed Construction                      VMware’s Proposed Construction
           Plain and ordinary meaning                 “a process executing on a host computer that
                                                         accept [sic] communications requests”
     Alternatively – “virtual machine(s) that
     reside(s) on a physical server and use(s)
        the physical server’s resources, but
       [has/have] the appearance of being a
          separate, dedicated machine(s)”
       The specification supports construing “virtual server” with its plain and ordinary

meaning. For example, the specification explains how:

               [A] server application executing on a single physical host can be
               programmed to process requests made to multiple network
               addresses. Such functionality is known as virtual hosting. In virtual
               hosting . . . the virtual host server can service requests to multiple
               network addresses or domain names. Thus, the functionality of
               numerous hosts is provided by a single physical host computer,
               servicing requests made to a plurality of network addresses and
               domain names by multiple customers.

Ex. H at 2:50-64 (emphasis added). This disclosure demonstrates that the patentee was using the

term in a non-limiting manner.

       If it is determined that “virtual server(s)” must be construed beyond its plain and ordinary

meaning, IV proposes an alternate construction consistent with the specification that accounts for

the context of surrounding claim language. For example, in claim 1 the term “virtual servers” is

recited in the context of “a host computer containing a plurality of virtual servers which support

a private network address space wherein the private network address spaces of two or more of

the virtual servers overlap.” The context for claim 3 is similar. The specification explains that a

“virtual host server can service requests to multiple network addresses or domain names. Thus,

the functionality of numerous hosts is provided by a single physical host computer . . ..” Ex. H at

2:60-64 (emphasis added). See also id. at Fig. 6 (illustrating logical separation/abstraction of

each virtual server 660, 680 in relation to respective physical hosts 640, 650).

                                                 41
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 47 of 54




       In other words, a virtual server is something that appears to be an ordinary server from

the outside, but internally it is functionally isolated from its underlying physical host and/or other

virtual machines or applications running thereon. IV’s proposed alternate construction also

closely tracks well established extrinsic definitions of “virtual server.” See, e.g., Ex. O at 555.

       VMware’s proposed construction fails to distinguish a virtual server from a conventional

physical server in any meaningful way. For example, VMware’s construction of “a process

executing on a host computer that accept[s] communication requests,” is inherently limiting the

disputed term to “a process” running on a traditional physical server (i.e. “host computer”).

Because the patentee is claiming a virtual server, i.e. a software abstraction of physical hardware

operating to appear to a user as a traditional server, the specification’s disclosure is broader than

VMware argues. See, e.g., Ex. H at 2:60-64, Fig. 6.

               3.      “physical interface(s)” (claims; 1, 3)
           IV’s Proposed Construction                 VMware’s Proposed Construction
            Plain and ordinary meaning                 “hardware that provides a point of
                                                   communication between two or more devices”
       The disputed term “physical interface(s)” should be given its plain and ordinary meaning.

The term’s use in the specification and throughout the claims is consistent with its customary use

as would be evident to one of skill in the art at the time of the invention. For instance, the

specification discloses “physical interface” consistent with the understanding of one of skill in

the art. See Ex. H at 10:37-42. The intrinsic record does not otherwise limit the plain and

ordinary meaning of this term.

       Besides there being no need to construe the term “physical interface(s),” VMware seeks a

construction that imports the additional limitation that a physical interface be “between two or

more devices.” For example, the specification teaches that “[a] tunnel switch comprises one or

more physical interfaces . . ..” See Ex. H at 10:37-38. Thus, where portions of the specification


                                                 42
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 48 of 54




clearly make reference to a single component having one or more physical interface(s)– e.g., a

tunnel switch –VMware’s proposed construction is improper because it attempts to affirmatively

read in a limitation “between two or more devices,” which is not a necessary attribute of a

physical interface.

               4.      “storing . . .” / “determining . . .” / “using . . .” (claims; 1, 3)
                       i.       “storing a customer lookup table, the customer lookup table
                               storing associations between physical interfaces and tunnel
                               identifiers identifying tunnels for private networks and a plurality
                               of customer forwarding tables” / “storing customer lookup
                               information … the customer lookup information specifying
                               associations between physical interfaces and tunnel identifiers
                               identifying tunnels for private networks and multiple customer
                               forwarding tables”
           IV’s Proposed Construction                      VMware’s Proposed Construction
    Not a claim “term” for purposes of               “storing a table that associates a customer
    construction;                                    identifier with a pair of an incoming physical
    Alternatively – plain and ordinary               interface and an incoming tunnel identifier” /
    meaning;                                         “storing information that associates a customer
    Alternatively – “storing a customer              identifier with a pair of an incoming physical
    lookup table having associations between         interface and an incoming tunnel identifier”
    physical interfaces and first tunnel
    identifiers that identify tunnels for private
    networks and identify a plurality of
    customer forwarding tables” /
    “storing customer lookup information
    specifying associations between physical
    interfaces and first tunnel identifiers
    identifying tunnels for private networks”
                       ii.      “storing a plurality of customer forwarding tables, the customer
                               forwarding tables associating network addresses with physical
                               interfaces and tunnel identifiers” / “storing . . . customer
                               forwarding information . . . the customer forwarding information
                               associating network addresses with physical interfaces and tunnel
                               identifiers”




                                                    43
    Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 49 of 54




       IV’s Proposed Construction                     VMware’s Proposed Construction
Not a claim “term” for purposes of              “storing a plurality of tables that each
construction;                                   associate a network address with a pair of an
Alternatively – plain and ordinary              outgoing physical interface and an outgoing
meaning;                                        tunnel identifier” /
Alternatively – “storing tables containing      “storing information that associates a network
sets of customer specific forwarding            address with a pair of an outgoing physical
information that each associate network         interface and an outgoing tunnel identifier”
addresses with physical interfaces and
second tunnel identifiers” /
“storing sets of customer specific
forwarding information each associating
network addresses with physical
interfaces and second tunnel identifiers”
                   iii.     “determining the correct customer forwarding table from the
                           customer lookup table using the physical interface and the tunnel
                           identifier” / “determining the correct customer forwarding
                           information from the customer lookup information using the
                           physical interface identifier and the tunnel identifier”
      IV’s Proposed Construction                      VMware’s Proposed Construction
Not a claim “term” for purposes of              “determining the correct customer forwarding
construction;                                   table from the customer lookup table using the
                                                incoming physical interface and the incoming
Alternatively – plain and ordinary              tunnel identifier” /
meaning;                                        “determining the correct customer forwarding
                                                information from the customer lookup
                                                information using the incoming physical
Alternatively – “determining the correct        interface identifier and the incoming tunnel
table with the correct set of customer          identifier”
specific forwarding information from the
customer lookup table using the physical
interface and the first tunnel identifier” /
“determining the correct set of customer
specific forwarding information from the
customer lookup information using the
physical interface identifier and the first
tunnel identifier”
                   iv.      “determining via the customer forwarding table a physical
                           interface and tunnel identifier associated with a network address of
                           the transmission” / “using the customer forwarding information to
                           identify a physical interface and tunnel identifier associated with a
                           network address of the transmission”



                                               44
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 50 of 54




           IV’s Proposed Construction                    VMware’s Proposed Construction
    Not a claim “term” for purposes of             “determining via the customer forwarding
    construction;                                  table an outgoing physical interface and an
    Alternatively – plain and ordinary             outgoing tunnel identifier associated with a
    meaning;                                       network address of the transmission” /
    Alternatively – “determining, via the          “using the customer forwarding information to
    correct table of customer specific             identify an outgoing physical interface and an
    forwarding information, a physical             outgoing tunnel identifier associated with a
    interface and second tunnel identifier         network address of the transmission”
    associated with a network address of the
    transmission” /
    “using the correct set of customer specific
    forwarding information to identify a
    physical interface and second tunnel
    identifier associated with a network
    address of the transmission”
       IV does not view these entire claim elements as claim “terms” requiring a construction

for the purposes of claim construction. See, e.g., O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (district courts not required to construe every

limitation present in patent's asserted claims and must only interpret scope of claim terms for

which the parties have presented a fundamental dispute). See also Acumed LLC v. Stryker Corp.,

483 F.3d 800, 806 (Fed. Cir. 2007) (claim construction does not require purging every shred of

ambiguity). However, to the extent that any of these proposed constructions are warranted, the

appropriate construction is plain and ordinary meaning.

       In addition, the specific constructions of key constituent claim terms found within

VMware’s proposals—such as “customer forwarding [table(s)/information]” and “physical

interface(s)”—are separately at issue and more appropriately focus on the specific terms. No

additional claim language is ambiguous or unclear in light of the specification, which fully

describes each and every element of claims 1 and 3. See, e.g., Ex. H at 10:61-11:41; Figs. 6-7

(providing detailed walkthrough of tunnel switching embodiments as implemented in claimed

private virtual networking environment).


                                                  45
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 51 of 54




       In addition to extending beyond the usual scope of claim construction, VMware’s

proposed constructions seek to insert the words “incoming,” “outgoing,” and “pair,” to qualify

the terms “tunnel identifier(s)” and “physical interface(s)”. The proposed inclusion of the terms

“incoming” and “outgoing” would improperly import limitations from the specification into the

claim. See Continental Circuits; Retractable Techs; Epistar Corp. supra III.C.4. For instance,

the specification contemplates the ability of a tunnel switch to switch traffic across sets of

tunnels in both directions. Ex. H at 11:51-54; 12:6-9; 12:17-20; 14:20-23 (“tables 800 and 900

operate to switch transmissions in both directions” . . . “the tunnel functions as a bi-directional

data pipe”) (emphasis added). Thus, contrary to VMware’s attempt to limit the disputed terms to

a single directionality requirement, the patent contemplates both unidirectional and bidirectional

embodiments.

       VMware’s further proposed inclusion of the word “pair” to qualify the first and second

elements of claim 1 and the first element of claim 3 is similarly improper and unsupported by the

intrinsic record. The claim language at issue already uses the conjunctive term “and” to group

“physical interface(s)” and “tunnel identifier(s)” when intended. Inserting an additional “pair”

requirement, as VMware suggests, could improperly mislead a PHOSITA to believe, for

example, that the claims require tunnel identifier and physical interface information to be

grouped or processed in a certain manner (e.g., contemporaneously, sequentially, etc.) not

required by the specification.

       The specification also clarifies that “a tunnel switch comprises one or more physical

interfaces, with each interface capable of carrying many multiplexed tunnels.” Id. at 10:37-39

(emphasis added). VMware’s proposed constructions would contradict these teachings by

reading in an artificial distinction between “incoming physical interface” and “outgoing physical



                                                 46
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 52 of 54




interface,” which could improperly lead a PHOSITA to believe that more than one physical

interface is required, contrary to the express language in the specification.

       If any constructions beyond plain and ordinary meaning are necessary, IV’s proposed

alternate construction would insert the words “first” and “second” to differentiate between

separate instances of tunnel identifier(s), but otherwise would leave the intended meaning of the

claim language intact without importing VMware’s extraneous limitations.

IV.    Conclusion
       For the reasons stated herein IV’s proposed constructions should be adopted.




                                                 47
       Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 53 of 54




March 6, 2020                      Respectfully submitted,

                                   /s/ Robert Gilman
                                   DEREK GILLILAND
                                   State Bar No. 24007239
                                   SOREY, GILLILAND & HULL, LLP
                                   P.O. Box 4203
                                   109 W. Tyler St.
                                   Longview, Texas 75601
                                   903.212.2822 (telephone)
                                   derek@soreylaw.com

                                   KARL RUPP
                                   State Bar No. 24035243
                                   NIX PATTERSON L.L.P.
                                   1845 Woodall Rodgers Fwy., Suite 1050
                                   Dallas, Texas 75201
                                   972.831.1188 (telephone)
                                   972.444.0716 (facsimile)
                                   krupp@nixlaw.com

                                   OF COUNSEL:

                                   Paul J. Hayes
                                   phayes@princelobel.com
                                   Matthew Vella
                                   mvella@princelobel.com
                                   Robert R. Gilman
                                   rgilman@princelobel.com
                                   Jonathan DeBlois
                                   jdeblois@princelobel.com
                                   Alex Breger
                                   abreger@princelobel.com
                                   PRINCE LOBEL TYE LLP
                                   One International Place, Suite 3700
                                   Boston, MA 02110
                                   Tel: (617) 456-8000
                                   Fax: (617) 456-8100

                                   COUNSEL for PLAINTIFFS




                                     48
        Case 1:19-cv-01075-ADA Document 53 Filed 03/06/20 Page 54 of 54




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of March, 2020, I electronically filed the foregoing
with the Clerk of using the CM/ECF system which will send notification of such filing to all
counsel of record.

                                              /s/ Robert Gilman




                                                49
